The Chancellor.
I see no ground stated in the bill on which Clawson can be joined as a complainant with the other complainants. He received from Ayres, in 1830, a deed for certain lands. Titus received from Ayres, in 1836, a deed for certain other lands. The two transactions are entirely distinct, and have no connection with each other. The fact that the defendant Bennet, or his attorney or agent, has caused both those tracts of land so conveyed, separately, by Ayres, to be levied *271upon under a judgment obtained against Ayres, does not, that I can perceive, raise any such common question or common interest in Titus and Clawson as that they can join in a bill to prevent the sale of their respective lands under such judgment.
It may also be said} that the facts stated in the bill in behalf ■of Clawson show no reason whatever for the interposition of this Court in his behalf.
His course will be to file a bill himself, if he can state other facts sufficient to make a case for the interposition of this Court in his behalf.
As to the other complainants, I see no reason why they should not bo permitted to join as complainants. Their rights all depend on the one conveyance from Ayres to Titus, or upon Titus’s title or right to hold or convey the lands unaffected by the judgment on which the sale is threatened.
The demurrer must be sustained. Leave will be given to amend the bill by striking out the name of Clawson as a complainant, and all the allegations made therein in his behalf.
Order accordingly.